NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1108-19
                                                                   A-1128-19

WOOLWICH COMMONS,
LLC, MAIN STREET AT
WOOLWICH, LLC, WOOLWICH
CROSSINGS, LLC and
WOOLWICH RESIDENTIAL,
LLC,

          Plaintiffs-Appellants,

v.

TOWNSHIP OF WOOLWICH, a
municipal corporation of the State
of New Jersey, SOMERSET
WOOLWICH URBAN
RENEWAL, LLC and JOINT
LAND USE BOARD OF
WOOLWICH TOWNSHIP,

     Defendants-Respondents.
____________________________

WOOLWICH COMMONS,
LLC, MAIN STREET AT
WOOLWICH, LLC, WOOLWICH
CROSSINGS, LLC and
WOOLWICH RESIDENTIAL,
LLC,
      Plaintiffs-Respondents,

v.

TOWNSHIP OF WOOLWICH, a
municipal corporation of the State
of New Jersey and JOINT LAND
USE BOARD OF WOOLWICH
TOWNSHIP,

      Defendants-Respondents,

and

SOMERSET WOOLWICH URBAN
RENEWAL, LLC,

     Defendant-Appellant.
_____________________________

            Submitted June 9, 2021 – Decided June 29, 2021

            Before Judges Ostrer, Accurso and Enright.

            On appeal from the Superior Court of New Jersey, Law
            Division, Gloucester County, Docket No. L-0011-19.

            Nehmad, Davis & Goldstein, P.C., attorneys for
            Woolwich Commons, LLC, Main Street at Woolwich,
            LLC, Woolwich Crossings, LLC and Woolwich
            Residential, LLC, appellants in A-1108-19 and
            respondents in A-1128-19 (Stephen R. Nehmad and
            Cheryllynn Walters, on the briefs).

            McCarter & English, LLP, and Del Duca Lewis, LLC,
            attorneys for Somerset Woolwich Urban Renewal,
            LLC, appellant in A-1128-19 and respondent in A-
            1108-19 (Damien O. Del Duca, Gary T. Hall and Susan

                                                                   A-1108-19
                                     2
            A. Feeney, of counsel and on the brief; Farhan Ali, on
            the brief).

            Mattleman Weinroth & Miller, PC, attorneys for
            respondent Joint Land Use Board of Woolwich
            Township; and Law Offices of John A. Alice, attorneys
            for respondent Township of Woolwich (Brian D.
            Lozuke, Colleen P. Bianco Bezich and John A. Alice,
            of counsel and on the joint brief).

PER CURIAM

      These matters having been amicably adjusted and the parties having

stipulated to the dismissal of these appeals, it is hereby ordered that the appeals

are dismissed with prejudice and without costs.




                                                                             A-1108-19
                                        3